



Exhibit 10.31


RESTRICTED STOCK UNIT AWARD AGREEMENT
Employee Restricted Stock Unit Award (US)


This Restricted Stock Unit Award Agreement (this “RSU Agreement”) is between CST
Brands, Inc., a Delaware corporation (“Company”), and /$ParticipantName$/, an
Employee of the Company or one of its affiliates (“Participant”), who agree as
follows:
1.Introduction. Pursuant to the CST Brands, Inc. Amended and Restated 2013
Omnibus Stock and Incentive Plan (as amended, effective June 4, 2014, and as may
be further amended from time to time, the “Plan”), on /$GrantDate$/  (“Date of
Grant”), Participant was awarded /$AwardsGranted$/  Restricted Stock Units (as
defined in the Plan) under the Plan. The parties hereby enter into this RSU
Agreement to evidence the terms, conditions and restrictions applicable to the
Restricted Stock Units.
2.The Plan, Restrictions, Vesting. The Plan is incorporated herein by reference
for all purposes, and Participant hereby agrees to the terms and conditions
stated therein applicable to the Restricted Stock Units and the rights and
powers of Company and the Committee as provided therein. In addition,
Participant agrees as follows
(a)Non-Transferrable. Except to the extent otherwise provided in the Plan or
this RSU Agreement, the Restricted Stock Units issued to Participant under the
Plan may not be sold, exchanged, pledged, hypothecated, transferred, garnished
or otherwise disposed of or alienated at any time.
(b)Vesting. Except to the extent otherwise provided in Section 2(c),
Participant’s rights to and interest in the Restricted Stock Units shall vest
and accrue to Participant in the following increments, provided Participant has
continually remained an Employee through such dates: «Shares_Period_1» shares
vest on February 16, 2018; «Shares_Period_2» shares vest on February 16, 2019;
and «Shares_Period_3» shares vest on February 16, 2020.
(c)Conversion upon Change-in-Control. Any unvested RSUs outstanding at the
Effective Time, which is a defined term in the Agreement and Plan of Merger by
and among Circle K Stores Inc., Ultra Acquisition Corp. and CST Brands, Inc.
dated as of August 21, 2016 (“Merger Agreement”), shall as of the Effective
Time, convert into an award to receive an amount in cash equal to the product of
(x) the total number of Shares subject to such RSU and (y) the Merger
Consideration, as defined in the Merger Agreement (“Converted Awards”). Such
Converted Awards shall remain subject to the vesting conditions and payment
schedule set forth herein.
(d)Termination of Service. Except as otherwise provided below, if Participant’s
employment is voluntarily terminated by the Participant, or is terminated by the
Company with or without Cause, then the Restricted Stock Units or Converted
Awards that remain unvested shall automatically lapse and be forfeited at the
close of business on the date of Participant’s termination of employment or
service, except for as follows:
(i)Death, Disability or Retirement. If Participant’s employment is terminated
because of Retirement, death or Disability, not in connection with a
Change-in-Control, the Restricted Stock Units (or Converted Awards) that remain
unvested shall remain outstanding and vest according to the schedule set forth
in Section 2(b) as if Participant continually remained an Employee through such
dates; and


1

--------------------------------------------------------------------------------





(ii)Termination in Connection with a Change-in-Control. If Participant’s
employment is terminated upon, or, within two years following, the effective
date of a Change-in-Control because of Retirement, death or Disability or
involuntarily terminated by the Company other than for Cause, or Participant
terminates such employment for Good Reason, the Restricted Stock Units (or
Converted Awards) that remain unvested on or prior to such date of termination
shall fully vest upon such termination.
(e)Delivery of Shares Upon Vesting; Payment of Converted Awards.
(i)Subject to Section 2(c) herein, upon the vesting of each Restricted Stock
Unit subject to this RSU Agreement, Participant will be entitled to receive a
share of Common Stock (as defined in the Plan). Subject to Section 2(f) herein,
the delivery of shares of Common Stock under this Plan upon vesting of
Restricted Stock Units shall be made on or as soon as reasonably practical
following the applicable date of vesting, but in any event within sixty (60)
days of the applicable date of vesting; provided, however, that when the 60 day
period straddles two calendar years, shares shall be delivered in the later
calendar year.
(ii)Converted Awards shall be paid to the Participant in cash within sixty (60)
days of the applicable vesting date; provided, however, that when the 60 day
payment period straddles two calendar years, payment shall be made to the
Participant in the later calendar year.
(f)Book Entry Shares. Participant agrees that in lieu of certificates
representing Participant’s shares of Common Stock acquired pursuant to the
vesting of Restricted Stock Units, shares may be issued in uncertificated form
pursuant to the Direct Registration System (“DRS”) of Company’s stock transfer
agent.
(g)Restructuring or Reorganization. If, as the result of a stock split, stock
dividend, combination of shares or any other change, including an exchange of
securities for any reason, the Participant shall be entitled to new or
additional or different shares of stock or securities, such stock or securities
shall be subject to the terms and conditions of the Plan and this RSU Agreement,
unless stated otherwise.
3.Change-in-Control. In addition to the rights provided under Section
2(d)(i)-(ii) and subject to Section 2(c), unless otherwise specifically
prohibited under applicable law, or by the rules of any governmental agency or
authority or national securities exchange on which any shares of Company’s
capital stock is then listed or traded, the Committee may, in its sole
discretion, at any time prior to, coincident with, or after the time of a
Change-in-Control, other than a Change-in-Control under the Merger Agreement,
take one of the following actions:
(a)
provide for the acceleration of any time periods, or the waiver of any other
conditions, relating to the vesting of the Restricted Stock Units if
Participant’s employment has been terminated as a result of a Change-in-Control
so that the Restricted Stock Units may be vested in full on or before a date
fixed by the Committee;

(b)
provide for the purchase of the outstanding Restricted Stock Units from
Participant if Participant’s employment has been terminated from and after a
Change-in-Control, upon Participant’s request, for an amount of cash equal to
the amount that would have been obtained upon the vesting of all Restricted
Stock Units; or

(c)
cause the Award of the Restricted Stock Units to be assumed or a Replacement
Award issued therefor, by the surviving corporation in such Change-in-Control.



2

--------------------------------------------------------------------------------





4.No Stockholder Rights. Participant shall not have any rights of a stockholder
of the Company with respect to any shares of Common Stock issuable upon the
vesting of Restricted Stock Units subject to this RSU Agreement (including the
right to vote and to receive dividends and other distributions paid with respect
to shares of Common Stock), unless and until, and only to the extent, the
Restricted Stock Unit Award is settled by the issuance of such shares of Common
Stock to Participant.
5.Miscellaneous. All capitalized terms contained in this RSU Agreement shall
have the definitions set forth in the Plan unless otherwise defined herein. This
RSU Agreement shall be binding upon the parties hereto and their respective
beneficiaries, heirs, administrators, executors, legal representatives and
successors.
6.Code Section 409A. This RSU Agreement and the award evidenced hereby are
intended to comply in all respects with Section 409A of the Code and the final
regulations promulgated thereunder (the “Treasury Regulations”) and shall be
interpreted and administered in such a manner. If necessary in order to ensure
such compliance, this RSU Agreement may be reformed consistent with guidance
issued by the Internal Revenue Service. In no event shall the Company be liable
for any additional tax, interest or penalties that may be imposed on Participant
under Section 409A of the Code or any damages for failing to comply with Section
409A of the Code.
(a)Six Month Delay upon Termination of Service. Notwithstanding any provision of
this RSU Agreement to the contrary, if all or any portion of the payments under
this RSU Agreement are determined to be “nonqualified deferred compensation”
subject to Section 409A of the Code, and the Company determines that Participant
is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and
the Treasury Regulations and other guidance issued thereunder, then such
payments (or portion thereof) made on account of a termination of service shall
commence no earlier than the first day of the seventh month following
Participant’s termination of service (with the first such payment being a lump
sum equal to the aggregate payments and/or benefits Participant would have
received during such six-month period if no such payment delay had been
imposed.) For purposes of this Section 6(a), “termination of service” shall mean
Participant’s “separation from service”, as defined in Section 1.409A-1(h) of
the Treasury Regulations, including the default presumptions thereunder.
(b)Separate Payments. Wherever payments under this RSU Agreement are to be made
in installments, each such installment shall be deemed to be a separate payment
for purposes of Code Section 409A.
7.Definitions. For the purposes of this RSU Agreement, the following terms shall
have the meanings as indicated:
“Cause” means (i) the willful and continued failure by Participant substantially
to perform Participant’s duties with the Company or any of its Subsidiaries
(other than any such failure resulting from Participant’s incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to Participant by the Company that specifically identifies the
manner in which the Company believes that Participant has not substantially
performed Participant’s duties, or (ii) the willful engaging by Participant in
conduct demonstrably and materially injurious to the Company, or (iii) a
conviction of, a plea of nolo contendere, a guilty plea, or confession by
Participant to, an act of fraud, misappropriation or embezzlement or any crime
punishable as a felony or any other crime that involves moral turpitude. For
purposes of this definition, no act, or failure to act, on the part of
Participant shall be considered “willful” unless done, or omitted to be done, by
Participant without reasonable belief that Participant’s action or omission was
in the best interests of the Company and was lawful. With respect to the above
definition of “cause”, no act, failure to act or conduct by Participant will
constitute “cause” if Participant acted or failed


3

--------------------------------------------------------------------------------





to act: (i) in accordance with the instructions or advice of counsel
representing the Company, or (ii) as required by legal process.
“Change-in-Control” shall be deemed to occur upon the earliest to occur after
the date of this RSU Agreement of any of the following events:
(i)     Effective Time under the Merger Agreement. Effective Time as defined in
the Merger Agreement.
(ii)    Acquisition of Stock by Third Party. Any Person is or becomes the
Beneficial Owner (as such term is defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any rules and
regulations promulgated thereunder), directly or indirectly, of securities of
the Company representing twenty percent (20%) or more of the combined voting
power of the Company’s then outstanding shares of capital stock;
(iii)    Change in Board. During any period of two (2) consecutive years (not
including any period prior to the execution of this RSU Agreement), individuals
who at the beginning of such period constitute the Board of Directors of Company
(the “Board”), and any new director (other than a director designated by a
Person who has effected a transaction described in subparagraph (i) of this
definition without the consent of the Board) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a least
a majority of the members of the Board;
(iii)    Corporate Transactions. The effective date of a merger or consolidation
of the Company with any other entity, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than a majority of the combined voting power of the
voting securities of the surviving entity outstanding immediately after such
merger or consolidation which such shares give the holder(s) thereof the power
to elect at least a majority of the board or other governing body of such
surviving entity;
(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
(v)    Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, whether or not the Company is then subject
to such reporting requirement.
“Disability” means that Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.
“Good Reason” means:
(a)
the assignment to Participant of any duties inconsistent with Participant’s
position (including offices, titles, and reporting requirements), authority
duties or responsibilities as in effect



4

--------------------------------------------------------------------------------





immediately prior to the Change-in-Control, or any other action by Company that
results in a diminution in such position, authority, duties or responsibilities
(excluding for this purpose an isolated, insubstantial and inadvertent action
not taken in bad faith);or
(b)
any requirement that Participant be based at any office or location more than
fifty (50) miles from his or her office or location prior to the
Change-in-Control; or

(c)
a material diminution in Participant’s base salary and/or annual target bonus;
or

(d)
any failure by Company to continue in effect any cash or stock-based incentive
or bonus plan, retirement plan, welfare benefit plan or other compensation,
retirement or benefit plan and policy, unless the aggregate value (as computed
by an independent benefits consultant selected by Company and reasonably
acceptable to Participant or Participant’s legal representative) of the
diminution of all such compensation, retirement or benefit plans and policies
provided Participant is not materially less than their aggregate value as in
effect at any time during the one hundred twenty (120) day period immediately
preceding a Change-in-Control or, if more favorable to Participant, those
provided generally at any time after the Change-in-Control to other peer
employees of Participant; or

(e)
in the event of a Prospective Change-in-Control, Company and Participant have
not received written notice at least five (5) business days prior to the
anticipated closing date of the transaction giving rise to the Change-in-Control
from the successor to all or a substantial portion of the Company's business
and/or assets that such successor is willing as of the closing to assume and
agree to perform Company's obligations under this RSU Agreement in the same
manner and to the same extent that Company is hereby required to perform.

Participant must provide written notice to Company of the existence of the
condition(s) described in (a) through (e) above within 90 days of the initial
existence of the condition(s). Company shall have 30 days after such notice is
given during which to remedy the condition(s), and such occurrence shall not be
deemed to constitute Good Reason if such event or circumstance has been fully
corrected by Company within the 30-day cure period and Participant has been
reasonably compensated for monetary losses or damages resulting therefrom.
“Person” means a person (as such term is used in Rule 13d-5 of the SEC
promulgated under the Exchange Act), or group (as such term is defined in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act and the rules and regulations
promulgated thereunder)).
“Prospective Change-in-Control” shall mean (i) any offer presented, directly or
indirectly, to the Board which, if consummated, would constitute a
Change-in-Control, or (ii) any negotiation with the Board or any committee or
representative thereof to make such an offer (including the unilateral
announcement of the terms on which such an offer would be made).
“Retirement” means any termination of Participant’s service with the Company and
its Subsidiaries due to retirement following Participant’s attainment of age
fifty-five and completion of five (5) years of service with the Company, any
Subsidiary, or Valero or its subsidiaries so long as, for purposes of
determining the years of service with Valero or its subsidiaries, the
Participant meets the definition of a “Transferred Employee” under the CST
Brands, Inc. Savings Plan, as it may be amended (the “Savings Plan”), a copy of
which is incorporated herein by reference for all such purposes, but without
regard to the requirement that a Transferred Employee had to be a participant in
a Predecessor Plan (as defined in the Savings Plan), or other age and/or service
requirements as determined by the Committee in the event of early retirement.


5

--------------------------------------------------------------------------------





“Valero” means Valero Energy Corporation.
“Withholding” means no shares of Common Stock shall be delivered to or for a
Participant unless the amount of all federal, state or other governmental
withholding tax requirements imposed upon the Company for those shares has been
remitted to the Company or unless provisions to pay withholding requirements
have been made to the Committee’s satisfaction. The Committee may make any
provision it deems appropriate to withhold any taxes it determines are required
in connection with the Restricted Stock Units or Converted Awards, including
withholding from the Restricted Stock Unit grant shares of Common Stock having a
Fair Market Value equal to all taxes required to be withheld with respect to the
award of Restricted Stock Units.


[REMAINDER OF PAGE INTENTIONALLY BLANK]


       


6

--------------------------------------------------------------------------------





By electronically accepting your award through the Bank of America Merrill Lynch
Grant Award Acceptance system, you and the Company agree that the Restricted
Stock Unit referenced above and accompanying Dividend Equivalent is granted
under and governed by the terms and conditions of this RSU Agreement and the
Plan (as it may be amended) attached hereto, all of which are made a part of
this RSU Agreement.
CST Brands, Inc.


By: /s/ Kimberly S. Lubel_________________________
February 16, 2017______________________________
Kimberly S. Lubel
Chief Executive Officer and President
Date




Accepted:


_______________________________________
____________________________________
Participant: [___________________]
Date



7

--------------------------------------------------------------------------------





2013 OMNIBUS STOCK AND INCENTIVE PLAN


(As Amended, June 4, 2014)
[See attached]


8